UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Airman First Class KURT J. PALMIERI
                                   United States Air Force

                                              ACM S32326

                                              14 June 2016

         Sentence adjudged 18 May 2015 by SPCM convened at Ramstein Air Base,
         Germany. Military Judge: Christopher Leavey (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 45 days,
         forfeitures of $31.00 pay per month for 3 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli and
         Major Lauren A Shure.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                            ALLRED, MITCHELL, and MAYBERRY
                                 Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.

PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court